     Case: 1:19-cv-04773 Document #: 27 Filed: 01/24/20 Page 1 of 2 PageID #:74




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ABLE HOME HEALTH, LLC,                               )
on behalf of plaintiff and                           )
the class members defined herein,                    )
                                                     )       19 C 4773
               Plaintiff,                            )
                                                     )       Judge Ellis
               v.                                    )       Magistrate Judge Cox
                                                     )
CHCS SERVICES, INC.,                                 )
and JOHN DOES 1-10,                                  )
                                                     )
               Defendants.                           )


                                 STIPULATION TO DISMISS

       Plaintiff Able Home Health, LLC and Defendant CHCS Services, Inc., by and through

their undersigned counsel, hereby stipulate pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) to the

dismissal of Plaintiff Able Home Health, LLC’s individual claims against CHCS Services, Inc.

with prejudice and without costs. Plaintiff Able Home Health, LLC voluntarily dismisses its

class claims against Defendant CHCS Services, Inc. without prejudice and without costs.

Plaintiff Able Home Health, LLC voluntarily dismisses its claims against John Does 1-10

without prejudice and without costs.

Respectfully submitted,

s/ Heather Kolbus                                    s/ Mark L. Hanover (w/ consent)
Daniel A. Edelman                                    Mark L. Hanover
Heather Kolbus                                       DENTONS US LLP
EDELMAN, COMBS, LATTURNER                            233 S. Wacker Drive, Suite 5300
       & GOODWIN, LLC                                Chicago, IL 60603
20 S. Clark Street, Suite 1500                       (312) 768-8273
Chicago, IL 60603
(312) 739-4200
                                                 1
     Case: 1:19-cv-04773 Document #: 27 Filed: 01/24/20 Page 2 of 2 PageID #:75




                                CERTIFICATE OF SERVICE

        I, Heather Kolbus, hereby certify that on January 24, 2020, I caused a true and accurate
copy of the foregoing document to be filed with the Court’s CM/ECF system, which caused
notice to be sent via E-Mail to the following:


       Mark L. Hanover
       DENTONS US LLP
       233 S. Wacker Drive, Suite 5300
       Chicago, IL 60603
       mark.hanover@dentons.com
                                                            s/ Heather Kolbus
                                                            Heather Kolbus

Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200




                                                2
